DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to patient position, classified in A61B 5/70.
II. Claims 15-17, 19, 23-24, drawn to region of interest identification, classified in A61B 5/748 and/or A61B 5/745.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions have acquired a separate status in the art due to their recognized divergent subject matter as detailed above.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Agent Yangzhou Du on 10 November 2022, a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15-17, 19, 23-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010185201.9 & CN202010196081.2, filed on 17 March 2020 & 19 March 2020, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2021 & 27 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the scan type and corresponding scan protocol is claimed in the alternative. Thus, when a tomography scan and the corresponding tomography scan protocol is selected, Claim 13 is rendered undefined because the claimed limitation requires the stitching scan to be selected.
For the purposes of examination, the limitation will be interpreted as “wherein the scan is a stitching scan and the morphological information of the subject includes bone joint information of the subject….”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is directed to a process and Claim 14 is directed to an apparatus, both of which fall into statutory categories; however, the claims recites the following abstract ideas: automatically determining that a positioning procedure of a subject has been finished based on image data of the subject captured by an image capturing device; obtaining status information of a medical device; and causing the medical device to perform a scan on the subject based on a determination result that the positioning procedure of the subject has been finished, the status information of the medical device, and a starting signal of the scan.
With regards to Claims 1 and 14 (mutatis mutandis), the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)( B). In particular, the act of automatically determining that a positioning procedure of a subject has been finished based on image data of the subject captured by an image capturing device could be performed manually by visually inspecting pilot scans. In addition, the act of obtaining status information of a medical device could be performed manually by visually identifying the any operating status of the medical device, e.g. on/off state. And finally, the act of causing the medical device to perform a scan on the subject based on a determination result that the positioning procedure of the subject has been finished, the status information of the medical device, and a starting signal of the scan could be performed manually by initiating the scan.
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). While the cited functions are associated with a computer processor, it should be appreciated that generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). Furthermore, there is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract ideas recited.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-14 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above, for example: 
Claim 2 - determining, based on the personal information of the subject, positioning  -guidance information covers performance in the mind and can be performed manually by adjusting a patient position based height, weight, or body shape;
Claim 3 - determining, based on the image data of the subject, a posture of the subject covers performance in the mind and can be performed manually by visual inspection of image data to optimally position the patient; and determining, based on the personal information and the posture of the subject, whether the positioning procedure of the subject has been finished covers performance in the mind and can be performed manually by visual inspection of image data to optimally position the patient;
Claim 4 - determining, based on the personal information of the subject, a reference posture of the subject; and determining, based on a comparison between the posture and the reference posture of the subject, whether the positioning procedure of the subject has been finished both cover performance of the mind which can be performed manually by use of a pilot scans of regions of interest;
Claim 5 - prompting, based on the determination result that the positioning procedure of the subject has been finished, the subject to send the starting signal covers performance in the mind and can be performed manually by initiating the scan;
Claim 7 - detecting that the subject maintaining a preset posture for a preset time covers performance in the mind and can be performed manually by visually inspecting whether the patient has moved;
Claim 7 - generating the trigger signal covers performance in the mind and can be performed manually by initiating the scan; 
Claim 8 - generating, based on the breathing information of the subject, the trigger signal covers performance in the mind and can be performed manually by vocally instructing a subject to hold a breath and consequently initiating the scan;
Claim 9 - determining, based on the image data of the subject, morphological information of the subject; and determining, based on the morphological information of the subject, one or more values of one or more acquisition parameters of the medical device, wherein the scan is performed based on the one or more values of the one or more acquisition parameters covers performance in the mind and can be performed manually by setting a region of interest;
Claim 10 - determining, based on a region of the subject to be scanned, one or more preset values of the one or more acquisition parameters of the medical device; and determining the one or more values of the one or more acquisition parameters of the medical device based on the one or more preset values of the one or more acquisition parameters and the morphological information of the subject covers performance in the mind and can be performed manually by setting scan parameters based on the anatomy of interest, e.g. cardiac scan parameters (i.e. gantry rotation and/or exposure time) vary from pulmonary scans which vary from neurological scans, etc.;
Claim 11 - determining the morphological information of the subject by processing the image data of the subject using a morphological information determination model under broadest reasonable interpretation amounts to patient position which  covers performance in the mind and can be performed manually by visually inspecting patient position and making a professional judgement based on practitioner expertise which is routinely performed a clinical setting;
Claim 13 - determining the stitching scan protocol based on the bone joint information of the subject covers performance in the mind and can be performed manually by selecting a scan protocol based on the anatomy of interest and making a professional judgement based on practitioner expertise which is routinely performed a clinical setting;
none of the dependent claims recite limitations that integrate the abstract idea into a practical application; or
fail to add significantly more than the abstract idea, for example: 
Claim 2 – obtaining personal information amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g));
Claim 6 - wherein the starting signal of the scan is a trigger signal automatically generated based on a state of the subject merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3));
Claim 8 - obtaining breathing information of the subject amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)); 
Claim 12 - wherein the scan is a stitching scan or a tomography scan, and the one or more acquisition parameters of the medical device include a stitching scan protocol relating to the stitching scan or a tomography scan protocol relating to the tomography scan merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3)); and
Claim 13 - wherein the morphological information of the subject includes bone joint information of the subject merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3)).
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurence et al. (US PGPUB 20190143145; hereinafter "Laurence").

With regards to Claim 1 and Claim 14 (mutatis mutandis), a method for medical imaging, 
implemented on a computing device having one or more processors and one or more storage devices (processor and memory for storing instructions executed by the processor; see Laurence ¶ [0087]-[0088]), the method comprising:
automatically determining that a positioning procedure of a subject has been finished based on image data of the subject captured by an image capturing device (generating a 3D model of the patient based on 2D image data; see Laurence ¶ [0063]-[0064]; determining if the current 3D model of the patient has same or similar position and/or geometry as with a previous model from the treatment planning stage; see Laurence ¶ [0066]);
obtaining status information of a medical device (automatically pausing radiation delivery of a radiation therapy device when the if the patient 3D model has changed beyond a preset threshold, i.e. the radiation beam status is known; see Laurence ¶ [0067]); and
causing the medical device to perform a scan on the subject based on a determination result that the positioning procedure of the subject has been finished, the status information of the medical device, and a starting signal of the scan (performing a CT scan or deliver radiation therapy, i.e. scan,  after the 3D model has indicated that the patient is in a similar position/location/geometry as a previous session; see Laurence ¶ [0066]).

With regards to Claim 2, further comprising:
obtaining personal information of the subject (generating a treatment plan which include a 3D patient model; see Laurence ¶ [0058]; it should also be appreciated that geometric information from the patient 3D model amounts to personal information as well); and
determining, based on the personal information of the subject, positioning guidance information (the radiation therapy system can compensate for tumor position errors by moving (e.g., rolling, pivoting, shifting, tilting, etc.) the patient platform so that the tumor is in a desired location or orientation for radiation delivery based on patients’ size and geometry; see Laurence ¶ [0068], the motion signals which enact movement on the platform amount to positioning guidance information).

With regards to Claim 3, further comprising:
determining, based on the image data of the subject, a posture of the subject (the patient 3D model that approximates the geometry, position and/or location of the patient, i.e. posture; see Laurence ¶ [0064]); and
determining, based on the personal information and the posture of the subject, whether the positioning procedure of the subject has been finished (comparing 3D model from planning scan; the scan or treatment can proceed, i.e. indicating the positioning has been finished; see Laurence ¶ [0066]).

With regards to Claim 4, wherein the determining, based on the personal information and the posture of the subject, whether the positioning procedure of the subject has been finished comprises:
determining, based on the personal information of the subject, a reference posture of the subject (comparing the updated (current) patient 3D model with a reference model which has been generated at an earlier time point, e.g. the treatment planning 3D model mentioned above which includes personal information; see Laurence ¶ [0067]); and
determining, based on a comparison between the posture and the reference posture of the subject, whether the positioning procedure of the subject has been finished (comparing the difference of the current model with the reference model to a preset threshold, i.e. determining if the positioning has finished due to acceptable difference; see Laurence ¶ [0067]).

With regards to Claim 5, wherein the starting signal of the scan is sent by the subject, and the method further comprises:
prompting, based on the determination result that the positioning procedure of the subject has been finished, the subject to send the starting signal (begin radiation therapy, i.e. starting signal, when the patient platform is stopped at a beam station; see Laurence ¶ [0074]).

With regards to Claim 6, wherein the starting signal of the scan is a trigger signal automatically generated based on a state of the subject (automatically pausing radiation therapy based on breathing cycle; see Laurence ¶ [0067]).

7. (Original) The method of claim 6, further comprising:
detecting that the subject maintaining a preset posture for a preset time (comparing a 3D model of the patient at a specified time interval to a 3D model from a previous time interval, i.e. the elapsed time between time intervals amounts to a preset time; see Laurence Claims 14-15); and
generating the trigger signal (ceasing activation of the radiation therapy when the compared difference exceeds a preset threshold; see Laurence Claim 16).

8. (Original) The method of claim 6, further comprising:
obtaining breathing information of the subject (automatically pausing radiation therapy based on breathing cycle; see Laurence ¶ [0067]); and
generating, based on the breathing information of the subject, the trigger signal (automatically pausing radiation therapy based on breathing cycle; see Laurence ¶ [0067]).

With regards to Claim 9, further comprising:
determining, based on the image data of the subject, morphological information of the subject (the patient 3D model that approximates the geometry, position and/or location of the patient, i.e. posture; see Laurence ¶ [0064]); and
determining, based on the morphological information of the subject, one or more values of one or more acquisition parameters of the medical device, wherein the scan is performed based on the one or more values of the one or more acquisition parameters (the radiation therapy system can compensate for tumor position errors by moving (e.g., rolling, pivoting, shifting, tilting, etc.) the patient platform so that the tumor is in a desired location or orientation for radiation delivery based on patients’ size and geometry; see Laurence ¶ [0068], the patient platform position amounts to acquisition parameters as stated according the instant specification ¶ [0076]).

With regards to Claim 10, wherein the determining, based on the morphological information of the subject, one or more values of the one or more acquisition parameters of the medical device comprises:
determining, based on a region of the subject to be scanned, one or more preset values of the one or more acquisition parameters of the medical device (the radiation therapy system can compensate for tumor position errors by moving (e.g., rolling, pivoting, shifting, tilting, etc.) the patient platform so that the tumor is in a desired location or orientation, i.e. region of the subject,  for radiation delivery based on patients’ size and geometry; see Laurence ¶ [0068], the patient platform position amounts to acquisition parameters as stated according the instant specification ¶ [0076]); and
determining the one or more values of the one or more acquisition parameters of the medical device based on the one or more preset values of the one or more acquisition parameters and the morphological information of the subject (the radiation therapy system can compensate for tumor position errors by moving (e.g., rolling, pivoting, shifting, tilting, etc.) the patient platform so that the tumor is in a desired location or orientation, i.e. region of the subject,  for radiation delivery based on patients’ size and geometry; see Laurence ¶ [0068], the patient platform position amounts to acquisition parameters as stated according the instant specification ¶ [0076]).

With regards to Claim 11, wherein the determining, based on the image data of the subject, morphological information of the subject comprises:
determining the morphological information of the subject by processing the image data of the subject using a morphological information determination model (the patient 3D model is constructed based on structured light surface mapping; see Laurence ¶ [0041]).

With regards to Claim 12, wherein the scan is a stitching scan or a tomography scan (performing a CT scan; see Laurence ¶ [0066]), and the one or more acquisition parameters of the medical device include a stitching scan protocol relating to the stitching scan or a tomography scan protocol relating to the tomography scan (moving the patient platform to a desired location; see Laurence ¶ [0068]; it should be appreciated that instant specification indicates that a protocol includes scanning table position, see ¶ [0168]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Laurence in view of Geiger et al. (US PGPUB 20180247427; hereinafter "Geiger") .

With regards to Claim 13, Laurence teaches of wherein the morphological information of the subject includes (moving the patient platform to a desired location; see Laurence ¶ [0068]; it should be appreciated that instant specification indicates that a protocol includes scanning table position, see ¶ [0168]).
However, Geiger teaches of a method and system for patient position control during scanning to achieve a desired pose from a previous examination (see Geiger Abstract). In particular, Geiger teaches of wherein the morphological information of the subject includes bone joint information of the subject (Other posing or body part positioning may be included in the pose, such as the rotation of the head relative to the torso or shoulders, bending of elbows and/or knees, hand position, finger position; see Geiger ¶ [0023]), and the determining, based on the morphological information of the subject, one or more values of one or more acquisition parameters of the medical device comprises: determining the stitching scan protocol based on the bone joint information of the subject (moving the patient bed into the bore in the desired pose; see Geiger ¶ [0057]). 
Laurence and Geiger are both considered to be analogous to the claimed invention because they are in the same field of desired patient positioning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laurence to incorporate the teachings of Geiger to provide bone joint information and determining the stitching scan protocol based on the bone joint information. Doing so would aid in achieving precise alignment across treatments without expensive fixation devices (see Geiger ¶ [0003]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793            

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793